UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35164 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 91-1859172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Common stock, par value $.0001 per share: 7,396,459 shares outstanding as of April 30, 2014. ONVIA, INC. INDEX Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Company Overview 11 Executive Summary of Operations and Financial Position 13 Seasonality 15 Results of Operations for the Three Months Ended March 31, 2014 Compared to the Three Months Ended March 31, 2013 15 Critical Accounting Policies and Management Estimates 17 Liquidity and Capital Resources 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item 1.Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Mine Safety Disclosure 19 Item 5.Other Information 19 Item 6.Exhibits 20 SIGNATURES 21 PART I.FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments, available-for-sale Accounts receivable, net of allowance for doubtful accounts of $35 and $25 Prepaid expenses and other current assets Total current assets LONG TERM ASSETS: Property and equipment, net of accumulated depreciation Internal use software, net of accumulated amortization Long-term investments, available-for-sale 90 Other long-term assets Total long term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Unearned revenue, current portion Other current liabilities Total current liabilities LONG TERM LIABILITIES: Unearned revenue, net of current portion Deferred rent, net of current portion Other long-term liabilities 87 98 Total long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS’ EQUITY: Preferred stock; $.0001 par value: 2,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.0001 par value: 11,000,000 shares authorized; 8,633,787 and 8,577,732 shares issued; and 7,390,980 and 7,345,189 shares outstanding 1 1 Treasury stock, at cost: 1,242,807 and 1,242,807 shares ) ) Additional paid in capital Accumulated other comprehensive gain 1 - Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 Onvia, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income Three Months Ended March 31, (Unaudited) (In thousands, except share data) Revenue Subscription $ $ Content license Management information reports 53 Other 64 78 Total revenue Cost of revenue (exclusive of depreciation and amortization included below) Gross margin Operating expenses: Sales and marketing Technology and development General and administrative Total operating expenses Loss from operations ) ) Interest and other income, net 3 9 Net loss $ ) $ ) Unrealized gain on available-for-sale securities 1 - Comprehensive loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding See accompanying notes to the unaudited condensed consolidated financial statements. 2 Onvia, Inc. Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Idle lease accrual - ) Stock-based compensation 54 73 Change in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets ) ) Accounts payable ) ) Accrued expenses ) ) Unearned revenue Deferred rent 57 71 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment ) ) Additions to internal use software ) ) Purchases of investments ) ) Sales of investments Maturities of investments Net cash (used in) / provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on capital lease obligations ) ) Proceeds from exercise of stock options 81 Net cash provided by financing activities 57 Net (decrease) / increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Unrealized gain on available-for-sale investments $
